DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed on 12/07/2021.
Reasons for Allowance
3.	Claims 1, 3-8 and 10-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an integrated circuit for distributed digital low-dropout micro regulators. Independent claim 1 identifies the distinct limitations “a first plurality of digital power-gating header transistors for switching a voltage external to said first power domain to regulate said first voltage, wherein said first plurality of digital power-gating header transistors are digitally-controlled devices, and wherein said first digital PWM signal is applied to at least a subset of said first plurality of digital power-gating header transistors; a second plurality of digital power-gating header transistors for switching a voltage external to said second power domain to regulate said second voltage, wherein said second plurality of digital power-gating header transistors are digitally-controlled devices, and wherein said second digital PWM signal is applied to at least a subset of said second plurality of digital power-gating header transistors”. Independent claim 8 identifies the distinct limitations “a plurality of digital power-gating header transistors for switching a voltage external to said first power domain to regulate said operating voltage, wherein said power-gating header transistors are digitally-
	The closest prior arts Shih et al. (US 2014/0277812 A1) and Meinerzhagen et al. (US 2019/0243440 A1) all discussed in the Office action dated 09/29/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693